Case 5:19-cv-02194-MWF-PD Document 25 Filed 12/02/20 Page 1 of 2 Page ID #:559



   1

  2
  3
  4
  5
  6
  7
  8                       UNITED STATES DISTRICT COURT
  9                     CENTRAL DISTRICT OF CALIFORNIA
 10
 11    PAULA MENDEZ MEDINA,                     Case No. EDCV 19-02194-MWF (PD)

 12                       Petitioner,           ORDER ACCEPTING REPORT
 13           v.                                AND RECOMMENDATION OF
                                                UNITED STATES
 14    U.S. DEPARTMENT OF                       MAGISTRATE JUDGE
       HOMELAND SECURITY, et al.,
 15
                          Respondents.
 16
 17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the
 18    records on file, and the Report and Recommendation of United States
 19    Magistrate Judge. No objections to the Report and Recommendation have
 20    been filed. The Court accepts the Magistrate Judge’s Report and adopts it as
 21    its own findings and conclusions.
 22          IT IS THEREFORE ORDERED that Judgment will be entered granting
 23    the instant Petition.
 24          Respondents are ORDERED to conduct a bond hearing no later than
 25    fourteen days after the date of this Order. At the hearing, Respondents are
 26    required to provide Petitioner Paula Mendez Medina with procedural due

 27    process, which shall include providing the Immigration Judge with accurate,

 28    complete, updated information regarding Petitioner’s criminal history and
Case 5:19-cv-02194-MWF-PD Document 25 Filed 12/02/20 Page 2 of 2 Page ID #:560



   1   accurate information regarding the findings made by the Immigration Judges
   2   at the November 2017 and September 2018 bond hearings.
   3
       DATED: December 2, 2020
   4

   5                               ____________________________________
   6
                                   MICHAEL W. FITZGERALD
                                   UNITED STATES DISTRICT JUDGE
   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                            2
